Citation Nr: 1710892	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-47 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to service connection for degenerative joint disease (DJD or arthritis) of the low back, to include as secondary to service-connected recurrent lumbar strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In June 2013 and in March 2016, the Board remanded this matter for additional development.

In a  December 2015 appellant brief, the Veteran's representative appears to raise a claim for a higher rating for the Veteran's service connected recurrent lumbar strain disability.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Pursuant to the Board's March 2016 remand request, the AOJ obtained a VA examination from Dr. JPR, MD in September 2016, to assist in determining the nature and likely etiology of his additionally diagnosed lower back disabilities.   The examiner diagnosed the Veteran with lumbosacral strain, degenerative arthritis of the lumbar spine and intervertebral disc syndrome (IVDS).  At this time, the Veteran is service-connected for lumbar strain (previously mid-back strain).  The examiner opined the evidence did not render it undebatable that the Veteran's lumbar arthritis and thoracic IVDS pre-existed service so as to find the disabilities clearly and unmistakably pre-existed service.  The examiner also stated that the Veteran's lumbar arthritis and thoracic IVDS are less likely than not incurred in or caused by military service, the rationale being that the service treatment records indicate no direct trauma or specific injury to the back while in-service and the October 2003 thoracic x-ray was normal.  Additionally, the examiner concluded it is less likely than not that the lumbar arthritis and thoracic IVDS were caused or aggravated by the service connected lumbar strain because a soft tissue condition such as a lumbar strain would not contribute to the development or aggravation of vertebral disc disease or arthritis.  Upon review of the opinion provided, the Board finds that the opinion is inadequate to decide the claim.

In this case, the VA examiner appeared to have relied on the absence of service records documenting a specific injury to the back and in-service evidence of lumbar arthritis and/or thoracic IVDS to conclude that Veteran's back disabilities were not incurred in service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (stating that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence").  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that the absence of corroboration is not generally a basis for discounting lay testimony).  The Board finds the conclusion that it is "difficult to associate" the current disabilities with military service due to the lack of contemporaneous medical evidence inadequate.  The examiner failed to engage with the Veteran's contentions concerning the originations of his disabilities.  A full discussion of the Veteran's lay evidence and beliefs concerning his disability is part and parcel of an adequate examination, as lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Buchanan v. Nicholson, 451 F.3rd, 1331, 1336 (holding that lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence).

The Board also finds that further development of the record is necessary to reconcile the conflicting medical opinions regarding the etiology of the Veteran's current lumbar arthritis and thoracic IVDS.  In the September 2016 examination, the examiner notes that his opinion was based on a review of the Veteran's service treatment records and diagnostic testing.  The examiner specifically points to an October 2013 in-service thoracic x-ray that exhibited normal results without evidence of vertebral disc disease or degenerative arthritis.  The Board notes, however, that there is no indication that he reviewed, and thus provided comment upon, the Veteran's private treatment records beginning in 2004, which shows different diagnoses and medical opinions for the Veteran's back conditions. 

Specifically, an etiological opinion from the Veteran's private physician, Dr. JEK, D.O., from May 2009 opined that there is a clear correlation between the Veteran's herniated disc at T10-11 and the area of his primary complaint of pain, which had been consistent with the area injured during active service.  During the course of daily activities over the past several years, the Veteran had suffered several exacerbations of back pain due to "the underlying injury."  While x-rays and other studies had been negative for the presence of an osseous (bone) injury, the presence of the herniated disc in the area "of his initial injury" speaks volumes.  Dr. JEK explained that there are many factors involved in disc herniation, which is a soft tissue injury that allows for disc material to protrude from the normal space.  He stated that while the Veteran's herniated disc does not appear to be pressing on the spinal cord, the fact that it is present points to the fact that the injury was sufficient enough to damage the underlying soft tissue.  Dr. JEK also noted that there is no test or measurement that quantifies pain from a soft tissue injury.  As a result, it was Dr. JEK's opinion that the Veteran undoubtedly sustained injuries to surrounding soft tissues in the thoracic and paraspinal tissues during active service.  

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998). Here, the Board finds that the examinations of record, to include the most recent opinion, fail to adequately address the issue of etiology as to the Veteran's currently diagnosed DJD, herniated disc and arthritis.  When VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, an additional remand is warranted for VA to obtain another medical opinion clarifying the etiology of the Veteran's additionally diagnosed back disabilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise.  The examiner is requested to review the claims folder, to include this REMAND. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  In providing the below opinions, the examiner is requested to reconcile the September 2016 opinion and the May 2009 letter from the Veteran's private physician.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

Following review of the claims file, the examiner must provide the opinion on the following:

(a) To the extent possible, distinguish between the symptomatology and functional impairment due to the Veteran's service-connected lumbar strain and that due to the non-service-connected lumbar arthritis and IVDS.  

(b) To the extent possible, distinguish between the current location of disc herniation and the location of in-service back pain complaints.  

(c) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's lumbar arthritis had its onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service from October 2003 to April 2004.

(d) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's thoracic IVDS had its onset during the Veteran's active duty service or is otherwise etiologically related to his active service from October 2003 to April 2004. 

(e) Determine whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's lumbar arthritis and/or thoracic IVDS was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service connected recurrent lumbar strain. 

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

2.  After ensuring that the VA medical opinion complies with the REMAND instructions above, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

